DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 10/20/2020 have been entered and made of record.  The Applicant has included newly added claim(s) 2-20.  The application has pending claim(s) 1-20.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0061258 A1, provided by Applicant’s Information Disclosure Statement - IDS) in view of Aarabi (US 2016/0154993 A1, provided by Applicant’s Information Disclosure Statement - IDS) and further in view of Lin et al (“RefineNet: Multi-Path Refinement Networks for High-Resolution Semantic Segmentation” – arXiv 2016, pages 1-11).
Re Claim 1: Chen discloses a method comprising: generating, by a processor of a user device, a portrait image of a user, the portrait image comprising a background and a portrait foreground that depicts the user (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], capture image(s) via one or more sensors / cameras, [0022]-[0024], via a processor and/or co-processors of a mobile device, [0048], image could include an image capture device, objects, people [e.g. Fig. 4], and a background); generating a modified portrait image by applying a portrait segmentation neural network to the portrait image, the modified portrait image displaying the portrait foreground without the background (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0047], [0050], convolutional neural network CNN based segmentation which generates a mask image that marks all possible pixels of a target vs non-target [e.g. environment], [0048], image patches of the background are normalized to be dark backgrounds), the portrait segmentation neural network trained on training data (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], convolutional neural network CNN based segmentation trained by an annotated image data set).
However Chen fails to explicitly disclose the modified portrait image displaying the portrait foreground depicting the user without the background, the portrait segmentation neural network trained on training data comprising a plurality of multi-labeled portrait images of different users, each multi-labeled portrait image depicting a portrait foreground that comprises a plurality of labeled user regions within the portrait foreground that corresponds to one of the different users depicted in the multi-labeled portrait image, the portrait segmentation neural network trained to identify the portrait foreground in the portrait image by identifying each of the plurality of labeled user regions within the portrait image; and storing the modified portrait image.
Aarabi discloses generating a modified portrait image by applying a portrait segmentation neural network to the portrait image, the modified portrait image displaying the portrait foreground depicting the user without the background (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078], and more specifically [0077], the image(s) include hair, skin, clothing, and background, a neural network classifies and segments an image(s) and generates a hair mask and a skin mask wherein the final hair mask [e.g. Fig. 6]  is then used to change the hair color, then generate a processed image(s) with the changed hair color), the portrait segmentation neural network trained on training data (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0076], [0078], and more specifically [0077], a neural network trained by training segmented image set); and storing the modified portrait image (see Aarabi, [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0076], [0078], and more specifically [0077], such a processed image(s) is then stored on a storage device of the user device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Aarabi’s teachings by including the storage/display output means to Chen’s processing output in order to provide storage and/or display as an output means for the user to view the output image currently or at a later time (see Aarabi, [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078]).
However Chen as modified by Aarabi fails to explicitly disclose the portrait segmentation neural network trained on training data comprising a plurality of multi-labeled portrait images of different users, each multi-labeled portrait image depicting a portrait foreground that comprises a plurality of labeled user regions within the portrait foreground that corresponds to one of the different users depicted in the multi-labeled portrait image, the portrait segmentation neural network trained to identify the portrait foreground in the portrait image by identifying each of the plurality of labeled user regions within the portrait image.
Lin discloses the portrait segmentation neural network trained on training data comprising a plurality of multi-labeled portrait images of different users, each multi-labeled portrait image depicting a portrait foreground that comprises a plurality of labeled user regions within the portrait foreground that corresponds to one of the different users depicted in the multi-labeled portrait image, the portrait segmentation neural network trained to identify the portrait foreground in the portrait image by identifying each of the plurality of labeled user regions within the portrait image (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4.1 and 4.3, training images of different people with labeled person parts vs. background, RefineNet trained to produce segmentation maps of people without the background).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Aarabi, using Lin’s teachings by including the multi-labeled training data to Chen’s [as modified by Aarabi] training data in order to improve the segmentation (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4.1 and 4.3).

Re Claim 2: Lin further discloses wherein the training data to train the portrait segmentation neural network further comprises a reduced size version of each of the plurality of multi-labeled portrait images, each reduced size version comprising a reduced size version of the plurality of labeled user regions within a reduced size portrait foreground (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4.1 and 4.3, RefineNet trained to produce segmentation maps of people without the background, training images of different people with labeled person parts vs. background, e.g. 0.6x input).  See claim 1 for obviousness and motivation statements.

Re Claim 3: Lin further discloses wherein the training data to train the portrait segmentation neural network further comprises an increased size version of each of the plurality of multi-labeled portrait images, each increased size version comprising an increased size version of the plurality of labeled user regions within a increased size portrait foreground (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4.1 and 4.3, RefineNet trained to produce segmentation maps of people without the background, training images of different people with labeled person parts vs. background, e.g. 1.2x input).  See claim 1 for obviousness and motivation statements.

Re Claim 4: Chen as modified by Aarabi and Lin further discloses wherein the user device natively generates images at a same size as one of: the plurality of multi-labeled portrait images (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4, 4.1 and 4.3, training and testing images of different people with labeled person parts vs. background, e.g. 1x input [scaling ranging from 0.7 to 1.3]), the reduced size version of each of the plurality of multi-labeled portrait images, or the increased size version of each of the plurality of multi-labeled portrait images. See claim 1 for obviousness and motivation statements.

Re Claim 5: Chen as modified by Aarabi and Lin further discloses wherein each of the multi-labeled portrait images is labeled manually by users that label each of the plurality of labeled user regions in each image (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4, 4.1 and 4.3, training images of different people with labeled person parts vs. background) (see Aarabi, [0061], [0087], database of manually segmented images).  See claim 1 for obviousness and motivation statements.

Re Claim 6: Chen as modified by Aarabi and Lin further discloses wherein the labels correspond to regions of pixels that are assigned to one region of the plurality of labeled user regions (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4, 4.1 and 4.3, training images of different people with pixel level labels of the labeled person parts vs. background).  See claim 1 for obviousness and motivation statements.

Re Claim 7: Chen as modified by Aarabi and Lin further discloses wherein the plurality of labeled user regions comprises one or more of: a hair area of a depicted user (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078], and more specifically [0077], the image(s) include hair, skin, and clothing), a face area of the depicted user (see Lin, Figs. 3, 4, and 7, Sections 3.1, 4, 4.1 and 4.3, training images of different people with pixel level labels of the labeled person parts [e.g. head] vs. background), and a clothes area of the depicted user (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078], and more specifically [0077], the image(s) include hair, skin, and clothing).  See claim 1 for obviousness and motivation statements.

Re Claim 8: Chen further discloses wherein the modified portrait image is generated by applying an image effect using the portrait foreground (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], then a change to the image is applied such as overlaying the image with a warning to a user).  Aarabi also further discloses wherein the modified portrait image is generated by applying an image effect using the portrait foreground (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078], and more specifically [0077], the image(s) include hair, skin, clothing, and background, a neural network classifies and segments an image(s) and generates a hair mask and a skin mask wherein the final hair mask [e.g. Fig. 6]  is then used to change the hair color, then generate a processed image(s) with the changed hair color).  See claim 1 for obviousness and motivation statements.

Re Claim 9: Chen further discloses wherein the image effect modified an appearance of the portrait foreground that depicts the user (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], then a change to the image is applied such as overlaying the image with a warning to a user).  Aarabi also further discloses wherein the image effect modified an appearance of the portrait foreground that depicts the user (see Aarabi, Fig. 6 [0005]-[0006], [0008], [0015], [0034], [0036], [0061], [0068], [0073]-[0078], and more specifically [0077], the image(s) include hair, skin, clothing, and background, a neural network classifies and segments an image(s) and generates a hair mask and a skin mask wherein the final hair mask [e.g. Fig. 6]  is then used to change the hair color, then generate a processed image(s) with the changed hair color).  See claim 1 for obviousness and motivation statements.

Re Claim 10: Although Chen as modified by Aarabi and Lin fails to specifically disclose publishing, by the user device, the modified portrait image on a network site, the Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s [as modified by Aarabi and Lin] method by including the publishing of the modified portrait image on a network site by the user device. These limitations are exceedingly well known and typical in the image communication field between computers and networks and therefore would be exceedingly obvious modifications toward Chen’s [as modified by Aarabi and Lin] method in order to enhance the smartphone user’s experience by allowing the user to post / publish their modified output image to an online website to share with their friends or followers or subscribers.

Re Claim 11: Chen further discloses wherein the portrait segmentation neural network comprises a convolutional neural network (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0047], [0050], convolutional neural network CNN based segmentation which generates a mask image that marks all possible pixels of a target vs non-target [e.g. environment], [0048], image patches of the background are normalized to be dark backgrounds).

Re Claim 12: Although Chen as modified by Aarabi and Lin fails to specifically disclose wherein the convolutional neural network comprises a single deconvolutional layer, the Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s [as modified by Aarabi and Lin] CNN based segmentation (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0047], [0050]) by including a single deconvolutional layer. These limitations are exceedingly well known and typical in the image machine learning field of endeavor and therefore would be exceedingly obvious modifications toward Chen’s [as modified by Aarabi and Lin] CNN architecture in order to broaden the applicability of Chen’s [as modified by Aarabi and Lin] CNN architecture.

	As to claim 13, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Chen further discloses a system comprising: one or more processors of a machine (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], and more specifically [0024], the processor(s)); and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform the operations (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], and more specifically [0024], the processor(s) performing the instructions stored on the memory device).

	As to claim 14, the discussions are addressed with regard to claim 2 respectively.
	As to claim 15, the discussions are addressed with regard to claim 3 respectively.
	As to claim 16, the discussions are addressed with regard to claim 4 respectively.
	As to claim 17, the discussions are addressed with regard to claim 5 respectively.
	As to claim 18, the discussions are addressed with regard to claim 6 respectively.
	As to claim 19, the discussions are addressed with regard to claim 7 respectively.

	As to claim 20, the claim is the corresponding non-transitory machine-readable storage device claim to claim 13 respectively.  The discussions are addressed with regard to claim 13.  Further, Chen further discloses a non-transitory machine-readable storage device embodying instructions that, when executed by one or more processors of a machine, cause the machine to perform the operations (see Chen, [0030], [0032]-[0033], [0035], [0040], [0045], [0050], and more specifically [0024], the processor(s) performing the instructions stored on the memory device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang-Chieh Chen et al discloses scale-aware semantic image segmentation using neural network architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 20, 2022